Citation Nr: 1749795	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for headaches.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for hydrocele, status post bilateral hydrocelectomy.

4.  Entitlement to an initial disability rating in excess of 10 percent for a hydroclectomy scar.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

By way of history, in March 1995, the Veteran submitted claims for entitlement to service connection for headaches, hypertension, and a groin/scrotum disability.  A November 1995 rating decision granted a noncompensable disability rating for headaches, effective March 20, 1995, and an October 1997 Board decision granted service connection for hypertension and chronic orchialgia (claimed as a groin/scrotum disability).  Implementing the Board decision, a November 1997 rating decision appointed noncompensable ratings for the Veteran's hypertension and chronic orchialgia, both effective March 30, 1995.  A March 2010 VA examination noted a hydrocelectomy scar associated with the Veteran's service-connected hydrocele, status post bilateral hydrocelectomy (the diagnosis having evolved from chronic orchialgia) and a June 2010 rating decision granted service connection for the hydrocelectomy scar, effective January 27, 2010.

With regards to the Veteran's claim for an increased disability rating for hypertension, the Board notes that the Veteran submitted a claim for entitlement to a compensable disability rating for his service-connected hypertension in October 2006 and a September 2007 rating decision granted a 10 percent rating, effective October 16, 2006.  In March 2008, the Veteran again filed a claim for an increased rating for his hypertension, which was denied in an October 2008 rating decision.  As the March 2008 claim was received within one year from the September 2007 rating decision, the Board finds that the March 2008 claim must be construed as a Notice of Disagreement (NOD), effectively preserving the Veteran's appeal.  As such, the Veteran's appeal for an increased disability rating for hypertension stems from the September 2007 rating decision. 

The Board remanded the claims for further development in November 2014 and May 2016.  The matter is now back before the Board.   


FINDINGS OF FACT

1.  The Veteran's headaches have not been manifested by characteristic prostrating attacks averaging one in two months over the last several months.  

2.  The Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

3.  The Veteran's hydrocele, status post bilateral hydrocelectomy, is manifested by a daytime voiding interval between one and two hours and awakening to void three to four times per night.

4.  The Veteran's groin has one painful scar that is not unstable; does not involve visible or palpable tissue loss, disfigurement, or measure 77 square centimeters or greater; and does not limit function or motion.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

2.  The criteria for a disability rating in excess of 10 percent for hypertension, on both a scheduler and extraschedular basis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

3.  The criteria for a disability rating of 20 percent, but no higher, for hydrocele, status post bilateral hydrocelectomy have been met.  38 U.S.C.S. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7512 (2016).

4.  The criteria for a disability rating in excess of 10 percent for a hydrocelectomy scar have not been met.  38 U.S.C.S. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118 , Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letters in December 2006, March 2009, and March 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in May 2007 for hypertension, April 2009 for hypertension and headaches, March 2010 for a groin disability, and March 2011 for his hypertension, headaches, and groin disability with associated scarring.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering decisions in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Increased Rating Criteria 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Headaches

The Veteran contends that his headaches are more severe than reflected by the criteria under which he is currently rated.  In October 2008, the Veteran filed a claim for a compensable disability rating for his service-connected headaches and an August 2009 rating decision continued a noncompensable rating under Diagnostic Code 8100.  The Veteran disagreed with the continuance of the noncompensable rating and perfected an appeal.  

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable rating is warranted for migraine headaches with less frequent attacks; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Words such as "very frequently" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Reviewing the relevant evidence of record, in April 2009, the Veteran was afforded a VA examination for his headaches.  The Veteran described his headaches as a throbbing front temporal pain with photosensitivity and an inability to focus.  He stated that when his headaches occurred, he had to stay in bed and was unable to do anything.  The Veteran reported headaches on average of one time per month, lasting for approximately 20 minutes.  The headaches were associated with dizziness, nausea, and blurred vision.  The VA examiner noted that the Veteran's daily functions during headaches were limited by his need to rest, but that he was able to resume activity after the headache had resolved.  

In an October 2009 statement in support of his claim, the Veteran asserted that his headaches had been occurring, on average, once every two months for the last several years.

The Veteran was afforded another VA examination for his headaches in March 2011.  He reported migraine headaches that occurred approximately four times per week and lasted for 30 minutes.  The Veteran rated the pain, which included weakness and fatigue, but no functional loss, an eight to nine out of ten.  He treated his headaches with bedrest and Tylenol.  The Veteran denied any limitations in ability to care for his own activities of daily living.  He noted that if he had a headache while driving or while performing yard work and home maintenance tasks, he would have to stop what he was doing and rest until the headache subsided.  On examination, the examiner noted that the Veteran's neurological examination was unremarkable and that there were no incapacitating episodes, as the Veteran reported that his headaches usually lasted for 30 minutes.  The Veteran indicated that he had not suffered from any doctor-ordered periods of incapacitation in the past 12 months.

Based on the evidence of record, the Board finds that a compensable rating is not warranted, as the criteria for a more severe rating has not been met during the appellate period. 

Evidence has not shown that the Veteran's service-connected headaches manifested any characteristic prostrating attacks of headache pain at any time during the appeal period.  In this regard, although the evidence is clear that the Veteran experiences headaches that are no doubt painful, the evidence, including the Veteran's own statements, weighs against finding that he experiences any prostrating attacks of headache pain.  In the April 2009 VA examination, the Veteran reported experiencing headaches once a month that lasted approximately 20 minutes.  The only limitations of daily function were the 20 minutes of rest needed to recover from a headache, after which the Veteran was able to resume activity.  The Veteran noted symptoms of dizziness, nausea, and blurred vision, but did not report loss of function.  In his October 2009 statement, the Veteran described headaches that occurred once every two months for the past several years.  In the March 2011 VA examination, the Veteran reported 30-minute headaches that occurred four times per week with no functional loss during his headaches.  Specifically, the March 2011 VA examiner found that the Veteran did not have incapacitating attacks of headache pain, and that his headaches did not prevent him from performing his usual daily activities.  While the evidence shows that the Veteran's headache disability has fluctuated, at no time during the appellate period did the Veteran report headaches occurring with a frequency, duration, or severity that reasonably may be construed as "characteristic prostrating headaches" averaging one in 2 months over the past several months.  

The evidence has also not shown headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the Veteran has indicated that he experienced headaches four times per week.  When he experienced a headache during yard work, maintenance, or recreational pursuits, he would have to stop and rest until his headache subsided, usually 20 to 30 minutes.  The Veteran endorsed weakness and fatigue during headaches, but explicitly denied functional loss.  Specifically, the March 2011 examiner noted that the Veteran did not have incapacitating attacks of headache pain, and that his headaches did not prevent him from performing his usual daily activities.  Thus, the Board finds that the frequency and the severity of the Veteran's headaches do not present a picture of extreme exhaustion or powerlessness to rise to the level of completely prostrating and prolonged.

Based on a review of the evidence of record, the Board finds that a compensable disability rating for the Veteran's headaches is not warranted under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  There is no evidence of characteristic prostrating attacks averaging one in 2 months over last several months.  The criteria for a compensable disability rating for headaches have not been met or nearly approximated at any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  As the preponderance of the evidence is against a compensable disability rating for the Veteran's headaches, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Hypertension

The Veteran contends that his hypertension is more severe than reflected by the criteria under which he is currently rated.  In October 2006, the Veteran filed a claim for a compensable rating for hypertension and a September 2007 rating decision granted an increased rating of 10 percent under Diagnostic Code 7101, effective October 6, 2006.  The Veteran disagreed with the rating and perfected an appeal.  

Under Diagnostic Code 7101, hypertension warrants a 10 percent rating where diastolic pressure is predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent disability evaluation for hypertension requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  

The Board notes that the rating criteria for Diagnostic Code 7101 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" and "with" in a statutory provision means that all of the listed conditions must be met).

Reviewing the relevant evidence of record, an October 2006 letter, sent from the Veteran's physician at the Army Medical Center, referenced that the Veteran had been diagnosed with hypertension and had been treated with medication since 1999.  The physician noted that the Veteran's last elevated blood pressure reading in clinic was 140/76, with higher readings prior to medication therapy.

Army Medical Center treatment records note blood pressure readings of 135/95 in October 2005; 126/85, 130/93, and 140/82 in December 2005; 135/92 in February 2006; 126/93 in July 2006; 125/85 in August 2006; 136/93 in December 2006; and 158/98 in June 2007.

The Veteran was afforded a VA examination in May 2007.  He reported suffering from hypertension for the past 20 years.  He had been taking Losartan for the last three years but his response to the medication had been poor, with side effects of headaches and chest pain.  On examination, the Veteran's blood pressure readings were found to be 159/100, 141/100, and 148/99.  It was noted that his blood pressure was controlled by Losartan at the time of these readings, but that the Veteran had not taken his medication prior to the VA examination.  The examiner noted there were no functional impairments resulting from the Veteran's hypertension.  No evidence of hypertensive heart disease was found. 

The Veteran was afforded another VA examination for his hypertension in April 2009.  The Veteran reported suffering from headaches and dizziness, which were noted to be the results of uncontrolled blood pressure.  On examination, the Veteran's blood pressure readings were 144/90, 142/90, and 140/92.  It was noted that his hypertension was being treated with Lotrel and that there was no evidence of hypertensive heart disease.

In an October 2009 statement in support of his claim, the Veteran asserted that his blood pressure was uncontrolled regardless of the medication he was taking.  He stated that his diastolic pressure had been higher than 110 for a long time. 

The Veteran was afforded another VA examination for his hypertension in March 2011.  The Veteran noted that he was currently taking Lotrel every day and had no side effects to the medication.  He reported that he did not know when his blood pressure was high and was unsure if this was related to his headaches or not.  Blood pressure readings taken during the examination were 190/98, 187/94, and 194/98.  The VA examiner noted that the Veteran's hypertension was not optimally controlled, in spite of taking anti-hypertensive medication, but that his electrocardiogram was normal and no hypertrophy was noted.

Having carefully considered all the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted, as the criteria for a more severe rating has not been met at any time during the appellate period. 

The October 2006 letter from the Veteran's physician noted that the Veteran's last blood pressure reading was 140/76 and that his readings were higher prior to medication therapy; however, the physician failed to provide the Veteran's specific blood pressure readings prior to medication or the dates for such readings.  Further, Army Medical Center treatment records and VA examinations demonstrate that the Veteran's blood pressure readings have consistently shown diastolic pressure under 110 and systolic pressure under 200 while on medication.  

The Board has considered the Veteran's contentions with regard to the claim for a higher rating for hypertension.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected by the rating assigned, as a lay person without the appropriate medical training or expertise, he is not competent to address the medical findings used to evaluate disability in the context of the rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The statements from the Veteran clearly articulate the symptoms he experiences; however, even with consideration of those problems, a higher rating than that already assigned is not warranted for the Veteran's service-connected hypertension under the pertinent rating criteria.  While the Veteran is competent to assert that his diastolic pressure had been higher than 110 for some time, the Board places greater probative weight on the actual blood pressure readings recorded in treatment records.  The available treatment records do not contain evidence of blood pressure readings that would warrant the next higher rating under Diagnostic Code 7101.  

The Board acknowledges that the Veteran has asserted that due to exceptional factors and circumstances associated with his hypertension, his claim warrants referral for extraschedular consideration.  See October 2008 Statement in Support of Claim.  The Veteran has not indicated any specific symptoms of his hypertension that are not considered under his currently assigned rating criteria.

The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The severity of the symptoms of hypertension present in this case are contemplated by the criteria for a 10 percent disability rating.  Notably, the Veteran had reported chest pain secondary to his anti-hypertensive medication, Losartan, on the May 2007 VA examination, and had reported dizziness on the April 2009 VA examination.  The May 2011 VA examination noted that the Veteran's medication had been switched to Lotrel and neither chest pain nor dizziness were noted symptoms.  The Veteran reported headaches on both the May 2007 and April 2009 VA examinations and was separately granted service connection for his headache symptoms.  There is no indication in the record that the Veteran's hypertension necessitated frequent periods of hospitalization or presented marked interference with employment.  To the contrary, the record indicates that there were no functional impairments resulting from the Veteran's hypertension.  The Veteran has not identified, and the record does not otherwise suggest, any symptoms or functional impairment not encompassed by the schedular criteria and the Veteran's hypertension symptoms do not present an unusual disability picture.  Accordingly, entitlement to an increased disability rating for hypertension on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b) is not warranted.

Based on a review of the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's hypertension is not warranted under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  There is no evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.  The criteria for an increased rating for hypertension have not been met or nearly approximated at any time during the appeal period.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  As the preponderance of the evidence is against an initial rating in excess of 10 percent for hypertension, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hydrocele, Status Post Bilateral Hydrocelectomy

The Veteran contends that his hydrocele, status post bilateral hydrocelectomy, is more severe than reflected by the criteria under which he is currently rated.  In January 2010, the Veteran filed a claim for a compensable rating for chronic orchialgia.  A June 2010 rating decision amended the diagnosis to hydrocele, status post bilateral hydrocelectomy, based on a March 2010 VA examination and granted an increased rating of 10 percent under Diagnostic Code 7512, effective January 27, 2010.  The Veteran disagreed with the rating and perfected an appeal.  

The Veteran's service-connected hydrocele, status post bilateral hydrocelectomy, previously diagnosed chronic orchialgia, is rated as 10 percent disabling under Diagnostic Code 7512, which pertains to cystitis, and which is also rated pursuant to a voiding dysfunction.  A voiding dysfunction may be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  The Board notes that the evidence of record reveals no complaints of, treatment for, of evidence of urine leakage or obstructed voiding.  As such, the Board will not discuss ratings based on these functional impairments.

For urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A maximum rating of 40 percent is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.

Reviewing the relevant evidence of record, a February 2010 Army Medical Center treatment record noted that the Veteran presented with complaints of enlarged hydroceles.  As he had increased his exercise, his hydroceles had become symptomatic, causing him pain with prolonged standing and running, and feelings of pressure.  The Veteran was seeking surgical intervention.

The Veteran was afforded a VA examination for his chronic orchialgia in March 2010.  The Veteran reported a diagnosis of chronic orchialgia and hydrocele, bilateral, since 1990.  He reported that he urinated four times during the day at intervals of two hours, and had no urination problems at night.  He denied problems starting urination, urinary incontinence, and impotence.  The Veteran noted that he had undergone a bilateral hydrocelectomy in January 2010.  He reported residual pain from the surgery site, penile irritation during erection, and pain with urination because of pain at the operative site. 

On examination, the VA examiner noted that both of the Veteran's testicles were well-developed and well descended with no mass, no atrophy, and no tenderness.  They were noted as normal in size and consistency, without evidence of varicocele, and with epididymis within normal limits.  Examination of the Veteran's penis revealed normal findings.  No genital fistula was noted on examination.  Peripheral pulses and neurological examination of the lower extremities were all normal.  The VA examiner noted that the Veteran's scrotum was firm, with minimal swelling.  Tenderness was noted at the operative site and pain when the penis was lifted slightly.  The examiner changed the Veteran's diagnosis of chronic orchialgia to hydrocele, status post bilateral hydrocelectomy, with residual scar as a result of the progression of the previous diagnosis.  Daily activity was noted to be limited due to pain with urination because of pain at the operative site. 

In a June 2010 statement, the Veteran stated that he believed a higher disability rating was warranted, as he was urinating three to four times at night and more during the day.

The Veteran was afforded another VA examination for his hydrocele, status post bilateral hydrocelectomy, in March 2011.  The Veteran noted he was diagnosed with hydrocele one year ago after running and having surgery three days later.  He reported that his testicles were still tender in the area of the scar and that he wore a protective "jock" strap.  The Veteran reported urinating six to eight times during the day and at least four times at night.  He denied any hesitancy, stream problems, or dysuria in the scrotal area.  He denied incontinence or the need to wear absorbent material.  The Veteran also denied recurrent urinary tract infections, renal colic, bladder stones, acute nephritis, or any problems with erectile dysfunction, or dilation or drainage procedures.  He reported that his hydrocele did not interfere with his abilities to care for his own activities of daily living or ability to drive, but noted pain with lifting and running. 

Based on the evidence of record, the Board finds that a 20 percent disability rating is warranted for the entire appellate period.  The Board does not dispute the credibility of the statements from the Veteran regarding frequent voiding, as this is clearly the type of symptom that a lay person would be competent to identify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the Board notes that in the March 2010 VA examination, the Veteran reported voiding every two hours during the daytime with no voiding problems at night.  In a June 2010 statement, he reported that his daytime frequency had increased and he was awakening to void three to four times each night.  The March 2011 VA examination noted the Veteran's complaints of voiding six to eight times during the daytime and at least four times at night.  Thus, there is evidence showing that the Veteran's disability has fluctuated and has required voiding at least four or more times during the daytime at two hour intervals and voiding up to three or four times during the night.  As a 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night, the Board has resolved reasonable doubt in the favor of the Veteran and concludes that he is entitled to a 20 percent disability rating for urinary frequency for the entire appellate period

The Board has considered a higher disability rating of 40 percent; however, the preponderance of the evidence does not reflect that the Veteran's disability is best represented by a daytime voiding interval less than one hour, or awakening to void five or more times per night, and thus does not warrant a higher, 40 percent rating.

      Hydrocelectomy Scar

The Veteran contends that his hydrocelectomy scar is more severe than reflected by the criteria under which he is rated.  Based on a March 2010 VA examination, a June 2010 rating decision granted service connection for a hydrocelectomy scar with a 10 percent disability rating under Diagnostic Code 7804, effective January 27, 2010.  The Veteran disagreed with the rating and perfected an appeal.  

Diagnostic Code 7804 assigns different ratings for unstable or painful scars based on the number of such scars.  For unstable or painful scars, a 10 percent rating is warranted for one or two scars; a 20 percent rating is warranted for three or four scars; and a 30 percent rating is warranted for five or more scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. note (2).  Finally, scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. note (3).

Reviewing the relevant evidence of record, on VA examination in March 2010, the Veteran noted that he had undergone a bilateral hydrocelectomy in January 2010.  He reported residual pain from the surgery site, penile irritation during erection, and pain with urination because of pain at the operative site.  On examination, the VA examiner noted a 3.5 cm by 0.1 cm scar located at the midline between the testicles extending to the base of the penis.  While the scar was painful on examination, there was no skin breakdown, keloid formation, inflammation, or edema.  The examiner indicated that the scar was superficial with no underlying tissue damage.  The scar was not disfiguring and did not cause any limitations of function or motion.  The examiner changed the Veteran's diagnosis of chronic orchialgia to hydrocele, status post bilateral hydrocelectomy, with residual scar as a result of the progression of the previous diagnosis.  Daily activity was noted to be limited due to pain with urination because of pain at the operative site. 

In a June 2010 statement, the Veteran stated that he believed a higher disability rating was warranted, as his scar on his groin was disfiguring, limited his motion, and was still painful on urination. 

The Veteran was afforded a VA examination for his hydrocelectomy scar in March 2011.  He reported that his testicles were still tender in the area of the scar and that he wore a protective "jock" strap.  The Veteran denied any infection in the scar and rated the pain as a three.  He reported that his hydrocele did not interfere with his abilities to care for his own activities of daily living or ability to drive, but noted pain with lifting and running. 

On examination, the VA examiner noted a 4 cm hypo-pigmented scar that was 0.25 cm at its widest point, located on the underside of the penis on the front portion of the scrotum.  It was non-tender to palpation and non-adherent to underlying tissue, with no induration or inflexibility of the skin within the area of the scar.  The texture was good and there was no instability, inflammation, edema, or keloid formation.  The examiner noted that the scar did not limit motion in the scrotum and there was no ulceration, exfoliation, crusting, disfigurement, or tissue loss.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted, as the criteria for a more severe rating has not been met during the appellate period. 

Since service connection was established, the Veteran's hydrocelectomy scar has been noted as one scar, measured at 3.5 cm by 0.1 cm to 4 cm by 0.25 cm, located at the midline between the testicles extending to the base of the penis.  The March 2010 VA examination noted that although there was pain, the scar was superficial with no underlying tissue damage.  The examiner further noted that there was no skin breakdown, keloid formation, inflammation, or edema.  He specifically noted that the scar was not disfiguring and did not cause any limitations to function or motion.  Similarly, in the March 2011 VA examination, the Veteran noted pain and tenderness at the site of the scar, especially during lifting and running, but denied interference with abilities to care for his own activities of daily living or ability to drive.  The March 2011 VA examiner noted that the texture was good and there was no ulceration, exfoliation, crusting, disfigurement, or tissue loss.  Further, the examiner noted that the scar did not limit motion in the scrotum.  As the Veteran has only one scar that is painful, these findings are consistent with the 10 percent rating currently assigned under Diagnostic Code 7804.  

Based on a review of the evidence of record, the Board finds that a disability rating in excess of 10 percent for a hydrocelectomy scar is not warranted under Diagnostic Code 7804.  See 38 C.F.R. § 4.104.  A higher rating is not warranted because the Veteran does not have three or four scars that are unstable or painful or one scar that is both unstable and painful.  Further, a higher evaluation in not available under any other potentially applicable provision as the scar does not involve visible or palpable tissue loss, disfigurement, measure 77 square cm or greater, or cause functional impairment.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, and 7804.  Therefore, the criteria for an increased rating for a hydrocelectomy scar have not been met or nearly approximated at any time during the appeal period.  
38 C.F.R. § 4.104, Diagnostic Code 7804.  As the preponderance of the evidence is against an initial rating in excess of 10 percent for a hydrocelectomy scar, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable disability rating for headaches is not warranted.

Entitlement to a disability rating in excess of 10 percent for hypertension, on a schedular and extraschedular basis, is not warranted.

Entitlement to a disability rating of 20 percent, and no more, for hydrocele, status post bilateral hydrocelectomy, is granted.

Entitlement to an initial disability rating in excess of 10 percent for a hydrocelectomy scar is not warranted.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


